Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/21/2019 and 08/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims1 to 6 in the reply filed on 08/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 6:
The Claim is confusing since it reads “a first distribution device operatively positioned at one of the plurality of stations of each of the upper and lower plates” so it is understood to be one single distribution device in one of the many stations. But Claim 6 later mentions that both plates include a “first distribution device”. For prosecution, the two “first distribution devices” of claim 6 will be considered different than the single one of Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 3186910) in view of Konishi (US 2005/0217207).
Regarding Claims 1 and 4:
Glassman discloses A capsule forming machine comprising:
superimposed upper and lower plates that are each rotatable about an axis of rotation (Figures 1 and 3, plates 10 and 25, each of them rotate around an axis of rotation, surely not the same, but the claim does not require it) wherein each of the upper and lower plates define a plurality of voids for receiving a shell body or a capsule member of a capsule that are positioned to define a plurality of stations (Figures 1 and 3, plate 10 includes sockets 11 and plate 25 includes recesses 30);
a first distribution device operatively positioned at one of the plurality of stations of each of the upper and lower plates (Figure 3, channels 32 and ports 31 on plate 25 deliver shell bodies or capsule members to a first station).
Glassman discloses that “the joining of two capsule bodies into a single multi-compartmented H-shaped body is best accomplished by the application of force endwise upon a pair of aligned capsule bodies” and on Figures 3 and 9 plates 10 and 25 are on apparent different distance, but does not specifically disclose an actuator operatively connected to either of the upper or lower plates, wherein the actuator lifts and lowers the upper plate or the lower plate relative to the other plate to move a capsule assembly station thereof toward to the other plate and then away from the other plate at predetermined times.
Konishi teaches a similar capsule forming machine comprising superimposed upper and lower plates (Figures 8 and 9, rotating disks 118 and 119) and an actuator operatively connected to either of the upper or lower plates, wherein the actuator lifts and lowers the upper plate or the lower plate relative to the other plate to move a capsule assembly station thereof toward to the other plate and then away from the other plate at predetermined times to join together the filled capsules. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Glassman the teachings of Konishi and include an actuator to move the upper plate or the lower plate relative to the other plate to move a capsule assembly station thereof toward to the other plate and then away from the other plate at predetermined times to join together the filled capsules. 

Regarding Claim 2:
Glassman discloses a sealing device operatively positioned at either the capsule assembly station or a station subsequent to the capsule assembly station (Figures 10, 10a and 11, since the capsules are press fitted and a binder is applied to attach the capsule parts together by openings 24 on Figure 2, and without any additional limitation it can be considered that the station of Figures 10 and 10a corresponds to a capsule assembly station including a sealing device).

Regarding Claim 5:
Glassman discloses a second distribution device that distributes a fill material when the first distribution device distributes shell bodies (Figures 7 and 8, Filling apparatus 42 with nozzles 43).

Regarding Claim 6:
Glassman discloses a first distribution device of the lower plate distributes first capsules members having a first band portion sealing enclosing a first fill material therein and the first distribution device of the upper plate distributes second capsule members having a second band portion sealing enclosing a second fill material therein (Figure 10 shows that the lower plate 10 holds first capsule members having a first fill material C retained between two parts 48 that are sealed together on a first band portion. Figure 10A also shows that upper plate 25 holds a second capsule member formed by a part 48 and a part 34 sealed together on a band portion and enclosing a second fill material D. The not numbered devices that placed the two capsule members in the upper and lower plates will be considered the corresponding “first distribution devices”); Glassman also discloses that at the capsule assembly station the first band portion and the second band portion are mated together to form a capsule (Figures 10 and 11 show examples of the completed capsules).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 3186910) in view of Konishi (US 2005/0217207) as applied to claim 2 above, and further in view of Furuya (US 5930984).
As discussed above for claim 2, the modified invention of Glassman discloses the invention as claimed.
The modified invention of Glassman does not disclose a cooling device operative positioned subsequent to the sealing device.
Furuya teaches a method of forming a band seal to a closed capsule that includes applying a gelatin-base sealant at least one time in the form of a band spanning the cap and the body, after the sealant is applied, blowing cold air at a temperature to the band seal to cool the band seal, the method is used to prevent bubbles from generating in the band seal minimizing defects and reducing rejected capsules.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Glassman the teachings of Furuya and use a band seal as described to seal the capsules obtained and use a cooling device to prevent defects and minimize rejects of completed capsules.

Note that Konishi (US 2005/0217207) also teaches transferring the completed and sealed capsules to a cooling section. Letting seals cool down seems like a common practice in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Moser (US 4964262), Konishi (US 2005/0217207), Ansaloni (US 2011/0146843) and Van Rooyen (US 2013/0186561) could have been used on a proper rejection of at least the independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731